IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1059
                               Filed May 29, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GEOFFREY THAYER OWENS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marshall County, James C.

Ellefson, Judge.



       A defendant appeals his judgment and sentence for various drug-related

crimes, contending the district court erred in denying his motion to suppress

evidence. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Jennifer Miller, County Attorney, and James Scheetz, Assistant County

Attorney, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                         2


VAITHESWARAN, P.J.

        Geoffrey Owens appeals his judgment and sentence for various drug-

related crimes. He contends the district court erred in denying his motion to

suppress evidence.

   I.      Background Facts and Proceedings

        A Marshall County deputy sheriff applied for a search warrant for a

specified address in Marshalltown.       He based the application, in part, on

information provided to him by a confidential informant. The informant identified

Geoffrey Owens as the occupant of the property and his mother as its owner.

The informant reported a marijuana growing operation on the premises, identified

an associate who assisted with the operation, described the marijuana plants,

and provided a detailed map of the plantings.

        The deputy sheriff observed the property and confirmed the existence of

approximately twenty harvested marijuana plants. The plants showed signs that

they were cultivated rather than wild.

        The district court granted the search warrant application. A subsequent

search of the property uncovered harvested and processed marijuana.

        The State charged Owens with ongoing criminal conduct, second-degree

theft, possession and/or introduction of contraband into a correctional institution,

failure to affix a drug tax stamp, manufacturing marijuana and/or possession of

marijuana with intent to manufacture, possession of marijuana with intent to

deliver, and prohibited acts. The State also sought a sentencing enhancement

based on a prior drug conviction.
                                          3


       Owens moved to suppress the evidence gained in the search on the

ground that the search warrant was not supported by probable cause.           The

district court denied the motion.

       Owens stipulated to a trial on the minutes of testimony, and the district

court found him guilty as charged and imposed sentence. Owens appealed.

   II. Suppression Ruling

       Owens contends “[t]he district court erred in finding that the informant or

the information provided established probable cause.” He asserts the informant’s

credibility was not established because the informant “had never provided

information before and was seeking leniency or payment in exchange for the

information.”

       Iowa Code section 808.3 (2011) addresses search warrant applications

that are supported by information from confidential informants. Prior to a 1998

amendment, the issuing magistrate was required to make a specific

determination that “the information appears credible either because sworn

testimony indicates that the informant has given reliable information on previous

occasions or because the informant or the information provided by the informant

appears credible for reasons specified by the magistrate.”       See Iowa Code

§ 808.3 (1997); see also 1998 Iowa Acts ch. 1117, § 1; State v. Myers, 570
N.W.2d 70, 73 (Iowa 1997). That strict requirement has been changed. The

section now provides in pertinent part:

       [I]f the grounds for issuance [of a warrant] are supplied by an
       informant, the magistrate shall identify only the peace officer to
       whom the information was given. The application or sworn
       testimony supplied in support of the application must establish the
                                         4

      credibility of the informant or the credibility of the information given
      by the informant.

Iowa Code § 808.3 (2011) (emphasis added). “Our review of the district court’s

determination concerning the statutory sufficiency of the search warrant is for

correction of errors at law.” Myers, 570 N.W.2d at 72.

      We discern no error because the “credibility of the information given by the

informant” was tested by the deputy sheriff.         Specifically, the confidential

informant described the locations of the cultivated marijuana, and the deputy

found one of those locations. That discovery alone was sufficient to corroborate

the informant’s information and establish its credibility.     The fact that other

information was not corroborated and that some of the information was a matter

of public record matters little where the informant’s key information—the

maintenance of a marijuana growing operation on the property—was

corroborated.

      We affirm the district court’s denial of Owens’s motion to suppress and his

conviction, judgment, and sentence.

      AFFIRMED.